DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANNIE M. KAPLAN,
                              Appellant,

                                    v.

  PALM TRAN, INC., A Florida Not For Profit Corporation, and PALM
     BEACH COUNTY BOARD OF COUNTY COMMISSIONERS,
                            Appellees.

                              No. 4D18-154

                          [February 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502015CA011971XXXXMB.

  John J.R. Skrandel of Jerome F. Skrandel, PL, North Palm Beach, for
appellant.

  David C. Behar and Rachel Fahey, Assistant County Attorneys, Palm
Beach County Attorney's Office, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN, and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.